﻿On behalf of my Government, allow me to congratulate you very sincerely. Sir, on your election to the presidency of the General Assembly, Your personal qualities and experience are a sure guarantee of an efficient and productive co-ordination of the work of this session. Your election is also a well-deserved tribute to your country, Malta, a land of age-old culture, continually present in the history of the Western world. 
I wish to take this opportunity to express our appreciation to your predecessor, Mr. Joseph Garba, who guided the activities of the Assembly's preceding session with skill, wisdom and balance.
We take special pleasure in welcoming two new Member States: the Republic of Namibia and the Principality of Liechtenstein. Venezuela has been an unswerving supporter of the Namibian people's struggle for independence. As a member of the United Nations Council for Namibia, Venezuela cook an active part in the Council's determined defence of the Namibian cause. We hail the advent of Namibia to independent life and its accession to membership in the international community as a sovereign nation after seven decades of domination by the infamous apartheid regime of South Africa, the shame of mankind. 
Having gained its political independence, Namibia seeds to achieve the economic and social developments necessary to consolidate independent statehood and a democratic society. The support of the international community is essential if it is to meet those goals. Venezuela has already approached the Namibian authorities with a view to identifying possibilities for co-operation in the fields of energy, mining and fisheries. At the Multilateral level, Venezuela has also pledged to contribute to co-operation projects for Namibia.
With respect to the interminable and ominous conflict of apartheid. Venezuela calls upon all nations not to suspend or case sanctions against South Africa until the conclusion of agreements that put into effect President De Klerk's efforts and meet leader Nelson Mandela's proposals.
I must express ay great pleasure at the reunification of Germany, which will be formalised on 3 October - an event we Venezuelans view as the culmination of a difficult stage of history and as the beginning of a new stage which will provide a lasting example of the peaceful building of a new international order. We share the joy of the German people and express our hope that this event will show the entire world the fruits of reconciliation end understanding.
I represent a country of profound democratic commitment and a long tradition of peace. Our international activities have always focused on removing every obstacle to harmony and co-operation between nations. For that reason we welcome and support initiatives submitted to the General Assembly to strengthen the fundamental responsibility of the United Nations to guarantee the two inseparable objectives of world peace and international justice, particularly now that events we could never have predicted only a few months ago have led for the first time since the Second World War to steady progress towards genuine global understanding. 
These sudden changes in the structure of international relations call for a careful study of international ethics, which are so often infringed upon by great Powers and by regional conflicts. There is dramatic proof today that the considerable reduction in the nuclear threat and East-West detente do not necessarily mean the disappearance of serious international conflicts. The present crisis in the Persian Gulf is a painful ease in point.
During the last turbulent 45 years of world history, nuclear peace has been achieved by means of an ambiguous balance, cynically called the balance of terror, which has continually pushed aside other available control mechanisms. Venezuela rejects that monstrous approach to restraining bipolar confrontation, confident that the reply to the threat of international anarchy or regional conflict does not lie in mutual threats or military escalation. We have always believed it possible to construct an equilibrium for peace, based on justice, equal rights for all peoples to enjoy their resources; we have always believed that all peoples have a right to well-being^ allowing for e genuine system of collective security, the raison d'etre of the United Nations. That is why we have always advocated ā new international economic order which we must keep free of any tinge of confrontation. We believe that now that the cold war is over, there are new prospects for more intensive programmes of disarmament and greater co-operation for development. We believe that today more than ever before the United Nations has a chance to attain the universal dream of an equilibrium for peace based on understanding and co-operation. Dialogue for concerted international action in the economic sphere must be initiated.
Last August, at its Caracas meeting, the South Commission, under the chairmanship of the former President of Tanzania, Julius Nyerere, issued its final report, a valuable and exhaustive document written in the language of dialogue characteristic of these new times. It deserves to become a basic instrument that can inspire constructive dialogue between North and South.
Venezuela would also like the end of bipolar confrontation to bring about the disappearance of a system whereby some Powers believe they have the obligation or the right to assume the individual role of taking control and ensuring the security of the world. Now that the East-West confrontation is over, the United Nations should perform that function in the name of international law and the principles of the Charter signed by all the countries represented here. In his historic address to the Assembly, the Foreign Minister of the Soviet Union, Mr. Eduard Shevardnadze, spoke along those lines.
A mechanism must be devised to ensure the implementation of decisions and sanctions adopted by the United Nations in response to aggression against any of its Members; to facilitate the demilitarization of conflicts through law-enforcement and support activities in regions where the adversaries in a conflict feel threatened, as was recently the case in Namibia and Nicaragua; or to support efforts at peace-making and democratization. All this would encourage States that feel attacked or threatened to look to the United Nations for a response within the Organization rather than bolstering their security at the expense of their peoples, through a costly arms race. It will be possible to achieve the non-proliferation of new and increasingly destructive weapons only if there is an alternative mechanism of effective deterrence.
If the United Nations cannot provide that assurance, resources will continue to be diverted from education, health, nutrition, growth and development to offensive and defensive arsenals in an illusory race for autonomous security and defence. Venezuela agrees with those who say that the end of confrontation between the super-Powers opens the way to great opportunities for peace, but also to great risks. The ability of the great Powers to influence or settle any future problems or conflicts is, paradoxically, negligible. For the most part, existing problems are of a global nature, affecting all nations, which are linked in general interdependence in all areas - from the economy, trade and welfare to the environment and natural resources. 
Although it is urgently necessary to secure the benefits brought by the end of the cold war and to take additional measures to reduce to a minimum the risk of conflicts between nations there is an equally pressing need to find safe and reliable ways to implement the other tenets supporting the multilateral system, such as the right to both economic and social development. A year ago at this same forum for international dialogue, I proposed that we dedicate this last decade of the century to the children, with the aim of substantially reducing infant mortality, making primary schooling available world-wide and eradicating severe malnutrition. I also invited us all to sign the Convention on the Rights of the Child as part of the new international ethics. The signing of the Convention by a majority of the States Members of the United Nations the Children's Summit held last weekend and the disappearance of East-West tensions all combine to create a climate conducive to a global commitment to go beyond statements of good intentions and deal with the task of combating child mortality, protecting nursing infants and pregnant women, effectively improving their health and securing for children a proper education and qualification for work.
I realise that such a massive programme requires substantial resources, so I propose that Member States agree on a 10 per cent reduction in our military budgets and allocate that 10 per cent to a United Nations fund for social development, to be used in a frontal assault on the poverty that crushes and exterminates hundreds of millions of children throughout the world.
As is shown by the recent experience of Latin America, if the progress of
democracy in our countries is to become irreversible we need a final solution to the problems of critical and extreme poverty. The inevitable programmes of macro-economic adjustment, essential if we are to modernize our societies, cannot advance without parallel action against hunger, unemployment and lack of opportunity, which begin with malnutrition and lack of health care in childhood and continue with lack of study opportunities and employment opportunities for the young.
Latin America is now fully committed to democracy as a political system. But democracy cannot be sustained on a social foundation of persistent poverty. The repeated demands for more favourable trade conditions and better economic and financial international relations are not mere rhetoric. The establishment of a new world order is essential for resolving the basic conflict of inequality between human beings. An attitude springing from basic ethics must govern relations between the most powerful countries and the poorest. On 16 November 1976, at this same rostrum of mankind, I said;
"The building of a new international economic order is an imperative for peace ... Otherwise," I said then and repeat now "the political balance of the world will be in serious jeopardy." (A/31.PV 67 para. 16)
This is a time of historical transition. Now that we are 10 years away from the twenty-first century ideological schemes conceived in the nineteenth century no longer apply in our present reality. As a Latin American, I must express my concern over the way in which economic variables receive more emphasis than political and social ones. The modernization of our societies cannot ignore the importance of internal balance. If social conflicts arise in developing nations, if the gap between their inhabitants deepens, conditions will inevitably become ripe for international imbalances. Our peoples want to live in a democracy, but there is no democracy without social justice. 
International co-operation cannot be contingent solely upon the formal reorganization of government finances in countries suffering critically from fiscal imbalances. We must find an answer to the fiscal crisis, but we must also find an answer to the social crisis. In truth, fiscal and social crises are but two sides of the same coin. International co-operation must directly address the structural issues of the crisis, eliminating protectionist tendencies in developed countries, the ever more intolerable effects of foreign debt and the absurd attitude that the necessities of macro-economic adjustments are merely a technical problem, with no social impact or political consequences.
Latin America received with interest and satisfaction the Americas Initiative proposed by the President of the United States, Mr. George Bush. The proposal of a free-trade zone with the north of the American continent raises the hope that the veil of silence and the misunderstandings that have marked relations between the two Americas will now begin to vanish. We sincerely hope that the Americas Initiative will initiate a definitive break with isolation. As the world rapidly moves towards big economic blocs, the United States and Latin America cannot continue to turn their backs on each other, as they have for decades. We shall now need each other.
In the long run the Americas Initiative could create conditions for the benefits of competition, now gravely lacking in our economic and trade relations, to be felt. The structural changes to be brought about by free trade and access to a bigger market would spur our economic growth. The elimination of discrimination against countries in the southern part of the American hemisphere would create conditions favourable to joint negotiations. Yet, at the same time, the Americas Initiative poses a formidable challenge to Latin American countries. We shall no longer be able to hide behind the rhetoric of integration. If we want to participate in the successful development of this project, we must carry out the tasks essential for intensifying co-operation between ourselves and strengthening intra-regional trade. We must develop strategic alliances between Governments, public and private institutions and research centres of the countries involved, and promote the establishment of networks of linked production and service enterprises, encouraging the setting of uniform technical standards. 
It is only by raising the level of intra-Latin American interdependence that We can become competitive at the international level. We Latin American countries must seriously explore the liberalisation of our reciprocal trade. We must strengthen our co-operation in transport and bolster the institutions promoting its integration. Only then will we avoid the delusion of believing that we might accede individually to the benefits o£ the Americas Initiative.
It is indeed paradoxical that, in the present post-cold-war climate of progress in integration and the appearance of a new spirit favouring international co-operation, we see winds of war blowing over our planet. The crisis in the Persian Gulf concerns us all and particularly countries that, like Venezuela, are producers of oil and members of the Organisation of Petroleum Exporting Countries (OPEC). From the moment Iraq invaded Kuwait, Venezuela strove to create a framework for negotiation. We do not believe in a military solution to the conflict. We insist on a political way out of the crisis. Arab nations have a decisive role to play, and as part of the Western Hemisphere and as partners in OPEC we should encourage that. We have tried to use the multiple levels on which we act to generate agreements that would reduce the effects of the conflict on the world's oil markets.
In this respect, I should like to emphasise the responsible and stabilising course taken by OPEC, an organisation in its thirtieth year of existence. The great nations of the industrialised North - the main oil importers - must acknowledge that if OPEC had not decided temporarily to cover the market deficit, the escalation in oil prices and the consequent destabilisation of the world's economy would have been much worse.
Neither OPEC nor the industrialised world can allow abrupt price increases, nor can we tolerate - once the Gulf crisis is resolved - equally abrupt drops in the price of crude. Such excessive fluctuations are harmful to us all, consumers and producers alike, and only favour speculators who do not care much about the well-being of nations or the world economy.
We share in this responsibility as producers of a large portion of today's market and, above all, as possessors of the greatest crude reserves. Exploitation of these resources is what will guarantee the world's future needs in energy. However, it will require prices that secure regular revenues for the producers and sufficient resources to finance the investments necessary to ensure present levels of production and replenishment of reserves. For many decrees to come oil will continue to be a fundamental ingredient of development, and neither producers nor consumers can permit a state of disarray in the oil market.
I hereby propose an oil conference of producers and consumers, under the auspices of the United Nations, to be convened urgently in order to address, once and for all, the political reality of oil. The first step of such an encounter should be a meeting of the OPEC countries and the International Energy Agency.
I should like on this occasion to reiterate our concern regarding the impact of excessively high oil prices on the development plans of third world countries that are totally dependent on oil imports. For the last 10 years Mexico and Venezuela have tried to reduce this impact on the economies of Central America and the Caribbean through the San Jose Agreement. However, this kind of solidarity cannot be undertaken unilaterally and must be part of global solutions whereby industrialised nations seriously assume their responsibilities regarding international co-operation. 
The industrialised countries must share the responsibly for economic growth and political stability in that vulnerable region of the hemisphere so as to prevent new explosions of violence or unlimited continuation of existing ones. We oil-producing countries are aware of the need to help the oil-importing countries of the third world with compensation measures such as the OPEC Fund or the San José Agreement. We shall continue to do so. But we think that the commitments of the countries that can afford more should be extended.
Just as OPEC assumed its share of responsibility in raising production to offset the temporary scarcity of crude on the international markets, and inasmuch as the great Powers seek to have others share the cost of a military presence in the Persian Gulf, countries with fewer resources need support in overcoming the situation of scarce supply and high oil prices.
In this respect, allow me to express my satisfaction at the proposal made by the President of France, Mr. Francois Mitterrand, to begin
"discussion of a comprehensive plan for assistance to the developing world, a plan that would be fed by new resources and that would lay the ground for an in-depth consideration of the subject by all the participants in what could well become a tragedy to end all tragedies if we do not make up our minds to change our ways, to step up our pace and to rethink our goals." 

Thus, we urge the more powerful nations to co-operate in meeting the energy demand of the poorer countries in a manner that may be stable and permanent, rather than accidental or fortuitous. Venezuela, together with our partners in OPEC and other oil-exporting countries not members of OPEC, such as Mexico, is willing to proceed with co-operation programmes such as the San José Agreement, but we also look forward to hearing proposals from large industrialised nations in support of the stabilisation we advocate. 
What this Assembly may decide will set the guiding principles for the role the international community wants the United Nations to play at this critical time of transition. We now begin to realise, at long last, that many of its past limitations were due to the bipolar conflict. Now that the conflict is over and the ensuing reforms are on course, we aspire to return to the original postulates of the Organization, by revising the Charter if necessary, to make the Organisation fully and democratically capable of intervening preventively in the many problems of the world and of addressing those already looming at a distance, of which I would make particular mention of those related to peace and economic and social development, where so much joint effort is still needed.
All the nations of the world, and particularly the militarily and economically powerful ones, must understand that it is only through a body of international ethics, based on genuine respect for international law as embodied in the Charter and in Treaties and Conventions signed by all States under the sponsorship of the United Nations, that justice, peace and world stability can be upheld. 
There have been frequent violations of these principles, treaties and conventions in the past. Yet it is precisely row, at this new stage that holds out such promise for mankind, that the world has unanimously rejected the violation of Kuwait's sovereignty by Iraq This must become the beginning of a new, genuine international ethic in which any kind of unilateral intervention is outlawed and international order is re-established by the submission to the United Nations and other international bodies of any existing or looming conflicts. The occupied Palestinian territories and Cambodia, to give just two examples of conflicts of major significance to the world, must be acted upon by the United Nations, after the sovereignty of Kuwait has been restored.
I cannot conclude without referring to the co-operation we expect from the United Nations, including the General Assembly, in regard to conflicts of concern to the countries of Latin America. I refer here to peace in El Salvador and to the electoral process in Haiti.	
The efforts exerted by the Secretary-General with the FMLN and the Salvadorian Government are of tremendous importance and worthy of praise. We hope that the Assembly will give its full support to the Secretary-General's initiatives and urge both the FMLN and the Government of El Salvador to eliminate existing obstacles to an agreement that will restore peace and well-being to a people devastated by more than a decade of fratricidal war.
The Haitian people want democracy and peace. They need the solidarity of the world in their efforts to emerge from their distressing state of exhaustion after long years of cruel dictatorship. I should like to request the General Assembly at this forty-fifth session to adopt the draft resolution submitted by Latin American and Caribbean countries, in regard to the support requested of the United Nations by the Government of Haiti for the holding of an election next December. 

I should like to conclude by expressing Venezuela’s support for and full confidence in the Secretary-General, Mr. Javier Peres de Cuellar. His leadership, prudent yet steadfast, has brought about many of the changes we have witnessed in recent years. To him and all the staff working with him, we extend our gratitude. We express the hope that they will continue their outstanding work in the interest of the international community, at this new, promising stage of the Organisation's life.
